PER CURIAM. This is a personal injury suit filed on behalf of a twelve-year-old minor. The complaint charged the defendant-property owner with maintaining a dangerous condition by constructing and maintaining a dirt pile containing rocks, glass and other hard substances in the yard of his premises in Fayetteville, Illinois, and with negligently failing to take any safety precautions concerning the dirt pile, although the defendant knew, or should have known, that minor children would and did play thereon, and throw clods therefrom at each other, thus providing a dangerous condition whereby they were likely to injure each other. The complaint further charged that in October, 1967, the minor plaintiff was struck in the eye by one of the dirt clods containing rock, glass or other hard substances, thrown by another child, and that as a result, he lost the sight of an eye. The amended complaint was dismissed with prejudice by the trial court on defendant’s motion, and judgment was entered in favor of the defendant and against the plaintiff. The trial court’s judgment was in conformity with the Supreme Court’s ruling in Donehue v. Duvall 41 Ill2d 377, 243 NE2d 222. The judgment of the trial court is affirmed. Judgment affirmed.